Nichols, Presiding Judge.
The defendant was convicted of possessing an automobile with an altered serial number. On appeal the defendant complains that the verdict of guilty was unauthorized by the evidence and that the trial court erred in overruling his motion for a directed verdict of acquittal. In support of such contentions the defendant argues that the State failed to' prove that he was “knowingly” in possession of such automobile with an altered serial number. Held:
1. The sole question for decision is whether the jury was authorized by the evidence to find that the defendant was “knowingly” in possession of the automobile, since the evidence was uncontradicted that the defendant was in possession of the automobile with such altered serial number.
2. The assertion of the defendant, while making his unsworn statement, that he had a notarized bill of sale for the auto*343mobile, was not evidence that he had such a bill of sale. If he desired to corroborate his statement by such a bill of sale it should have been properly identified and offered in evidence. See Allen v. State, 150 Ga. 706 (3) (105 SE 369); Edenfield v. State, 40 Ga. App. 251, 256 (149 SE 283), and citations.
Argued January 5, 1966
Decided February 23, 1966
Rehearing denied March 14, 1966.
A. L. Haden, Jr., for appellant.
W. B. Skipworth, Jr., Solicitor General, for appellee.
3. The State introduced evidence that the automobile was found in the defendant’s possession with the serial number changed, that it also had a license tag thereon issued to another make and model automobile, and that when arrested the defendant stated that he had a “bill of sale” for such automobile but would not produce it until trial. In making his unsworn statement the defendant stated that he was holding a notarized 'bill of sale for the automobile but did not introduce it in evidence. Under the decision in Mitchem v. State, 53 Ga. App. 280 (185 SE 367), the verdict of guilty of possessing an automobile with an altered serial number was authorized by the evidence.

Judgment affirmed.


Hall and Been, J.J., concur.